DETAILED ACTION
This Office Action is in response to the application as originally filed on 05/20/2020. 
Status of the claims:
Claims 26-75 are cancelled by a Preliminary Amendment dated 05/20/2020.
Claims 1-25, 76 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election of Group I, namely claims 1-12 and 22-25, in the response to the Restriction Requirements filed 02/07/2022 is acknowledged. Upon entry of the Response, claims 1-12 and 22-25 will be fully examined for patentability.  The Examiner respectfully requests the status of each of the unselected claims be indicated as “(cancelled)” or “(withdrawn)”.

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 6, in line 1, recites the limitation” wherein the processor is …”. It is respectfully suggested amending said limitation as “wherein the switching processor is …” to provide proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0127957 to Sethi (The comments in parentheses apply to the prior art document/s)
RE claim 1, Sethi disclose an intermediary device (e.g. device 106 of Fig. 1) configured to be connected between power sourcing equipment (PSE 102 of Fig. 1) and a powered device (PD 108 of Fig. 1), the ID comprising: an upstream port (e.g. the at least one uplink port of Fig. 1. See also Para [0013]) adapted to interface with at least one upstream device over a first connection (e.g. Sethi Fig. 1, Paras [0013]: interfaces with at least one upstream device over a first connection), the first connection configured to carry data and input electrical power (e.g. Sethi, Fig. 1, Paras [0002], [0011], [0013]: carry data and input electrical power), the upstream direction defined as toward the PSE (e.g. Sethi Fig. 1, and Paras [0002], [0013]: the upstream direction being toward the PSE); a downstream port (e.g. the at least one downlink port of Fig. 1. See also Para [0013]) adapted to interface with a downstream device over a second connection (e.g. Sethi Fig. 1, Paras [0002], [0013]: interfaces with at least one downstream device over a second connection), the second connection configured to carry data and output electrical power (e.g. Sethi, Fig. 1, Paras [0002], [0011], [0013]: carry data and input electrical power), the downstream direction defined as toward the PD (e.g. Sethi Fig. 1, and Paras [0002], [0011], [0013]: the downstream direction being toward the PD); an output port to interface with a dependent device over a third connection (e.g. Sethi Fig. 1, Para [0013]: any one of output port (105) which interface with a dependent device (108) over a third connection) , the third connection configured to carry data and 
The subject matter of claim 1 differs from Sethi in that Sethi does not explicitly recite the claim language “switching” or “switching processor” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Sethi’s disclosure of a PoE control module (processor) which sources and/or control a flow of electrical power from the upstream port to the downstream port and the output port which interface with a downstream device, as taught in (e.g. Sethi, Figs. 1-3, 6 and Para [0014]) can be construed as the language “switching processor”.  Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of explicit recitation of the language “switching processor”. However, one of ordinary skill in the art would know the “switching processor” in a PoE system can be construed a PoE control module (processor) which sources and/or control a flow of electrical power to powered devices (PDs). Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Sethi with the knowledge generally available to one of ordinary skill in the art for the purpose of providing controlling flow of electrical power to powered devices in a PoE system (see for example, Figs. 1-3, 6 and Para [0014] of Sethi). Therefore, one of ordinary skill in the art, such as an individual working in a field related to PoE communications, could have combined the features as claimed by known method with each feature retaining its advantageous 

RE claim 2, Sethi discloses the ID of claim 1, wherein, by default, the switching processor is configured to control the flow such that a substantial proportion of the electrical power passes from the upstream port to the downstream port (e.g. Sethi Paras [0014], [0016] [0021]: implements power budget distribution to control (adjust) the flow such that a substantial proportion of the electrical power passes from the upstream port to the downstream port).
  
RE claim 3, Sethi discloses the ID of claim 1, wherein, by default, the switching processor is configured to control the flow such that a substantial proportion of the electrical power passes from the upstream port to the output port (e.g. Sethi Paras [0014], [0016] [0021]: implements power budget distribution to control (adjust) the flow such that a substantial proportion of the electrical power passes from the upstream port to the out port).

RE claim 4, Sethi discloses the ID of claim 1, wherein the upstream port is a first upstream port and the ID further comprises a second upstream port to interface with a second upstream device over a fourth connection, where the fourth connection includes input electrical power (e.g. Sethi Figs. 1, 4, Paras [0006], [0011], [0013]: comprises a second upstream port to interface with a second upstream device over a fourth connection, where the fourth connection includes input electrical power).

RE claim 5, Sethi discloses the ID of claim 4, wherein the switching processor is configured to control the flow such that electrical power from the first upstream port 

RE claim 6, Sethi discloses the ID of claim 5, wherein the processor is configured to: determine a total power request at the downstream port; and determine a first portion of the total power request to provide to the downstream port from the first upstream port (e.g. Sethi Paras [0014], [0014]-[0021]: determines total power request at the downstream port and determine a portion of the total power request to provide to the downstream port from the upstream port).  

RE claim 7, Sethi discloses the ID of claim 1, wherein the switching processor is operable to reconfigure the output port from operating in an output mode to operating in an input mode (e.g. Sethi Fig. 3, Paras [0014], [0023], [0029]: operable to reconfigure any of the output ports dynamically according to priority allocations).  

RE claim 8, Sethi discloses the ID of claim 1, further comprises a battery (e.g. Sethi, Fig. 2, Paras [0014]: comprises a backup power source) and wherein the switching processor is operable to: determine a total power request at the downstream port and determine a first portion of the total power request to provide to the downstream port from the battery (e.g. Sethi, Fig. 2, Paras [0014], [0022]-[0023]: dynamically calculates and keeps account of the available backup power source budget received from the downlink port powered device circuits.)  

RE claim 10, Sethi discloses the ID of claim 1, wherein the switching processor is configured to control a flow of data between the upstream port and the downstream 

RE claim 11, Sethi disclose the ID of claim 1, wherein the switching processor is configured to receive an instruction message and control the flow of electrical power based on instructions included in the instruction message (e.g. Sethi, Fig. 3, Paras [0014], [0016], [0028]: receives message and controls the flow of electrical power according to the received message.)

RE claim 12, Sethi disclose the ID of claim 1, wherein the switching processor is configured to receive a request message and control the flow of electrical power based on a power request included in the request message (e.g. Sethi, Fig. 3, Paras [0017]-[0021]: receives request and controls the flow of electrical power according to the received request.)

RE claim 22, Sethi disclose an intermediary device (e.g. device 106 of Fig. 1) configured to be connected between power sourcing equipment (PSE 102 of Fig. 1) and a powered device (PD 108 of Fig. 1), the ID comprising: an upstream port (e.g. the at least one uplink port of Fig. 1. See also Para [0013]) adapted to interface with at least one upstream device over a first connection (e.g. Sethi Fig. 1, Paras [0013]: interfaces with at least one upstream device over a first connection), the first connection configured to carry data and input electrical power (e.g. Sethi, Fig. 1, Paras [0002], [0011], [0013]: carry data and input electrical power), the upstream direction defined as toward the PSE (e.g. Sethi Fig. 1, and Paras [0002], [0013]: the 
The subject matter of claim 22 differs from Sethi in that Sethi does not explicitly recite the claim language “switching” or “switching processor” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Sethi’s disclosure of a PoE control module (processor) which sources and/or control a flow of electrical power from the upstream port to the downstream port and the output port which interface with a downstream device, as taught in (e.g. Sethi, Figs. 1-3, 6 and Para [0014]) can be construed as the language “switching processor”.  Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of explicit recitation of the language “switching processor”. 

RE claim 23, Sethi disclose the ID of claim 22 wherein the switching processor is further configured to use electrical power received at the upstream port for operation of the switching processor (e.g. Sethi, Figs. 1-3, 6 and Paras [0014]-[0021]: uses power received at the upstream port for operation.) 

RE claim 24, Sethi disclose the ID of claim 22, wherein the switching processor is further configured to use electrical power received at the input port for operation of the switching processor (e.g. Sethi Fig. 1, Para [0013]-[0014]: uses power received at the input port for operation.)

RE claim 25, Sethi disclose the ID of claim 22, wherein the switching processor is further configured to execute an algorithm to determine a quantity of electrical power to draw from the upstream port and the input port (e.g. Sethi, Figs. 2, 5, .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of US2012/0023340 to Cheung (The comments in parentheses apply to the prior art document/s)
RE claim 9, Sethi discloses the ID of claim 8, as set forth above with the claim’s rejection.
The subject matter of claim 9 differs from Sethi in that Sethi does not explicitly disclose wherein the battery comprises an ultracapacitor, as recited. However, Cheung teaches or suggests, in the same technical field, an intermediary device comprising a backup power supply (battery) wherein the battery comprises an ultracapacitor (e.g. Figs. 3-7 and Paras [0026], [0029] of Cheung: wherein the battery comprises a supercapacitor (i.e. ultracapacitor)). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Sethi with Cheung’s teaching or suggestion of wherein the battery comprises an ultracapacitor for providing backup power supply. In combination, Sethi is not altered in that Sethi continues to keep account of the available backup power budget received from the powered device circuits. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.